DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to applicant’s amendment filed on July 27, 2022 in response to PTO office action mailed on April 28, 2022.

Claims 1, 11, 12, 17, and 20 have been amended. Claims 1-20 are pending. 

Applicant’s amendment to the Abstract with respect to the objection of the specification has been fully considered. As a result, the objection has been withdrawn.

Applicant’s amendment with respect to the objection of claims 1, 11, 12, 17 for minor informalities has been fully considered. As a result, the objection has been withdrawn.

Applicant’s argument with respect to the rejection of claims 1-20 under 35 U.S.C. 103 has been fully considered. As a result, the rejection has been withdrawn

Allowable Subject Matter
Claims 1-20 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fail to reach or suggest the claimed limitations as recited in the independent claims 1 and 17.
In particular, the closest cited prior art, the combination of Hayashi et al. (US 2009/0210413 A1) with Shahabi et al. (US 8,099,308 B1) fails to teach the claimed limitations as recited.  Therefore, the 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn.  Thus, claims 1-20 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164